UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6286


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ROBERT HENRY DAVIS, a/k/a Pops,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:00-cr-00424-PJM-2; 8:09-cv-03250-PJM)


Submitted:   May 20, 2010                  Decided:   May 28, 2010


Before WILKINSON, NIEMEYER, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Henry Davis, Appellant Pro Se. John Walter Sippel, Jr.,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Robert        Henry     Davis       seeks        to        appeal       the    district

court’s order treating his Fed. R. Civ. P. 60(b) motion as a

successive and unauthorized 28 U.S.C.A. § 2255 (West Supp. 2009)

motion, and dismissing it on that basis, and declining to issue

a certificate of appealability.                        The district court’s order is

not    appealable          unless    a     circuit          justice       or    judge       issues     a

certificate      of     appealability.                28 U.S.C.          § 2253(c)(1)         (2006);

Reid    v.    Angelone,        369    F.3d     363,          369    (4th       Cir.      2004).        A

certificate        of       appealability             will         not     issue         absent       “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                        When the district court denies

relief   on     the     merits,      a     prisoner         satisfies          this    standard       by

demonstrating         that     reasonable             jurists        would        find      that     the

district      court’s       assessment        of       the    constitutional                claims    is

debatable     or      wrong.         Slack    v.       McDaniel,          529     U.S.       473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is     debatable,          and    that       the    motion       states       a    debatable

claim of the denial of a constitutional right.                                  Slack, 529 U.S.

at    484-85.         We    have     independently            reviewed          the      record      and

conclude      that      Davis        has    not       made         the     requisite         showing.



                                                  2
Accordingly, we deny a certificate of appealability and dismiss

the appeal.

            Additionally, we construe Davis’s notice of appeal and

informal brief as an application to file a successive § 2255

motion.    United States v. Winestock, 340 F.3d 200, 208 (4th Cir.

2003).     In order to obtain authorization to file a successive

§ 2255 motion, a prisoner must assert claims based on either:

(1) newly discovered evidence, not previously discoverable by

due diligence, that would be sufficient to establish by clear

and convincing evidence that, but for constitutional error, no

reasonable factfinder would have found the movant guilty of the

offense; or (2) a new rule of constitutional law, previously

unavailable, made retroactive by the Supreme Court to cases on

collateral review.        28 U.S.C.A. § 2255(h) (West Supp. 2009).

Davis’s    claims   do     not   satisfy    either      of    these      criteria.

Therefore, we deny authorization to file a successive § 2255

motion.

            We dispense with oral argument because the facts and

legal    contentions     are   adequately   presented        in   the    materials

before    the   court   and    argument   would   not   aid       the   decisional

process.

                                                                         DISMISSED




                                      3